Citation Nr: 0108270	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  98-17 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from May 1961 to May 1965 
in the United States Air Force.  He also had periods of 
active duty for training with the United States Coast Guard 
Reserve from June 20, 1976 to July 2, 1976; February 13, 
1977, to February 25, 1977; April 3, 1978, to April 14, 1978; 
July 15, 1979, to July 27, 1979; May 27, 1980, to June 6, 
1980; and March 2, 1981, to March 13, 1981.

The instant appeal arose from a November 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Nashville, Tennessee, which denied a claim to reopen 
a claim for service connection for diabetes mellitus.

In his substantive appeal, received in September 1998, the 
veteran indicated that he wanted a hearing before a Board of 
Veterans' Appeals (Board) member sitting at a local VA office 
(Travel Board hearing).  In December 2000, the RO sent the 
veteran notice that a hearing was scheduled on January 30, 
2001.  Subsequently, the veteran failed to appear for his 
scheduled hearing, and the claims folder does not indicate 
that the veteran filed a motion for a new hearing.  
Accordingly, the Board will proceed with the claim.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all 
claims, as here, filed before the date of enactment of the 
VCAA and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In particular, a portion of section 5103A of the VCAA, which 
pertains to the duty to assist claimants, states that 
"[n]othing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in section 5108 of this title."  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

A review of the record reveals that further development is 
warranted prior to determining whether new and material 
evidence has been presented in this case.  The veteran 
contends, in substance, that he was planning to stay in the 
military for 20 years but that after over nine years of 
military service, he was released due to his diabetes 
mellitus "and got nothing in return."  For these reasons, 
he believes service connection for diabetes mellitus is 
warranted.

The veteran has reported that he was treated by Dr. Gordon 
Dorris from 1980 to 1989 while Dr. Dorris was in private 
practice in Memphis, Tennessee.  Thereafter, the veteran 
reported that he was treated at the Memphis VA Medical Center 
(MC) from 1989 to the present.  The veteran has reported that 
Dr. Dorris is currently employed by VA and is working at the 
VAMC in Huntsville, Alabama.  A review of the claims folder 
indicates that Dr. Dorris' records have apparently not been 
requested.  In addition, Memphis VAMC treatment records for 
only limited time periods since 1989 have been associated 
with the claims folder.  For these reasons, the RO should 
make further efforts to obtain copies of all treatment 
records from Dr. Dorris and from the Memphis VAMC.

Further, the Board finds that a remand is warranted so that 
the RO can consider and apply recent changes in the law 
pertaining to the new and material evidence standard.  In the 
September 1998 statement of the case (SOC), the RO noted that 
the applicable law required, for a claim to be reopened, a 
determination of materiality in the sense that when viewed in 
the context of all the evidence, the new evidence would 
"change the outcome."  The Board notes that this test for 
materiality, set forth in Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991) has been invalidated in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), a decision which had been issued 
by the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) only days before the SOC was issued in the 
instant case.  The Federal Circuit in Hodge mandated that new 
and material evidence be determined pursuant to 38 C.F.R. 
§ 3.156(a). 

Also, it appears that the veteran is in receipt of Social 
Security Administration (SSA) disability benefits.  Records 
pertaining to the award of such benefits by the SSA have not 
been associated with the record.  See Lind v. Principi, 3 
Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-372 (1992).  Thus, the RO must request complete 
copies of any SSA records utilized in awarding the appellant 
disability benefits.

The record shows that diabetes mellitus was diagnosed prior 
to the veteran's last period of active duty for training.  A 
medical opinion should therefore be requested in this case.  
The appellant is hereby notified that it is his 
responsibility to report for any examination to be scheduled 
in connection with this REMAND and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (2000).

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his diabetes mellitus that has not 
already been made part of the record, VA 
and non-VA, and should assist him in 
obtaining such evidence.  The appellant 
must adequately identify the records and 
provide any necessary authorization.  All 
attempts to obtain records which are 
ultimately not obtained should be 
documented.  If the RO, after making 
reasonable efforts, is unable to obtain 
any records sought, the RO shall notify 
the veteran that it is unable to obtain 
those records by identifying the records 
it is unable to obtain; explaining the 
efforts that it made to obtain those 
records; and describing any further 
action to be taken by the RO with respect 
to the claim.

2.  The RO should make further efforts to 
obtain pertinent federal records until 
the records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  In 
particular, the RO should make further 
efforts to obtain:

a.  All records pertaining to the 
veteran's treatment at the Memphis 
VAMC since 1989; and

b.  All administrative and medical 
records compiled and/or utilized by 
the Social Security Administration 
in connection with any award of 
disability benefits to the veteran.  
The RO should proceed with all 
reasonable follow-up referrals that 
may be indicated by the inquiry.

If the RO, after making reasonable 
efforts, is unable to obtain any records 
sought, the RO shall notify the veteran 
that it is unable to obtain those records 
by identifying the records it is unable 
to obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

3.  The RO should attempt to obtain, 
including obtaining any necessary 
authorization from the veteran, all 
records pertaining to the veteran's 
treatment for diabetes mellitus by Dr. 
Gordon Dorris from 1980 to 1989.  If the 
RO, after making reasonable efforts, is 
unable to obtain any of the records 
sought, the RO shall notify the claimant 
that it is unable to obtain those records 
by identifying the records it is unable 
to obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

4.  After all additional evidence has 
been associated with the claims folder, 
the RO should request a VA medical 
opinion.  After reviewing all the 
evidence of record, the physician should 
offer an opinion as to each of the 
following questions:

(a)  Is it at least as likely as not 
that the veteran's diabetes mellitus 
underwent a chronic or permanent 
worsening during his period of 
active duty for training in March 
1981?

(b)  If it is at least as likely as 
not that the diabetes mellitus 
underwent a chronic or permanent 
worsening during his March 1981 
active duty for training, can the 
worsening be clearly and 
unmistakably attributed to the 
natural progress of the condition, 
versus a service-related cause or 
event?

The veteran should be afforded a VA 
examination if one is deemed necessary in 
order to provide the requested opinions.  
The claims folder must be made available 
to and reviewed by the physician in 
connection with the report.  A complete 
rationale should be provided for all 
conclusions reached.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

6.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


